Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/16/21. Claims 2-4, 15, 18-20 and 24-36 are pending. 
The examiner reminds applicant of their election of the following ligands for the borane complex which is free of the prior art:

    PNG
    media_image1.png
    51
    110
    media_image1.png
    Greyscale

L is ammonia
R is a C1-C12 alkyl group

Applicant has indicated that claim 15 has been amended to read on the elected species. The examiner does not agree. Applicant’s claim 15 merely claims a borane complex comprising ammonia and a C1-12 alkyl group. This claim is not equivalent to applicant’s elected species for applicant’s claimed formula for the borane complex with the ligands L and R clearly defined, as shown in claim 24-25 (see restriction requirement filed 3/3/21 and applicant’s response filed on 5/3/21). Because applicant has not clearly indicated the formula for the borane complex with ligand connectivity of the L and R groups as indicated in applicant’s elected species, the examiner asserts applicant’s species does not read on claim 15, as suggested by the applicant. 
Furthermore, newly submitted claim 29 directed to a di(C1-10 alkanol)amine is withdrawn as being directed to a separate and distinct compound. The alkanolamine species are independent or distinct because they differ materially in structure and element so much so as to be patentably distinct.
Since applicant has received an action on the merits for the originally presented invention drawn to a tri(C1-10 alkanol)amine, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Thus claims 29 is hereby withdrawn from consideration being non-readable on the elected species.  
As a result, claims 2-4, 15, 18-20 and 24-28 and 30-36 are being examined in this Office Action.

Objections
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15, 26-28, 30-31 and 34-36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claims are indefinite because of applicant does not provide a chemical structure for the borane complex, but seems to include ligand, solvent or appendant groups, e.g. ammonia, C1-12 alkyl group. Since there are many types of borane complexes, e.g. borane complexes with transition metals, phosphine-borane complexes, heterocyclic borane complexes, Lewis acid borane complexes, solvent borane complexes, without a clearly defined chemical formula for applicant’s borane complex, the claims are considered indefinite. Thus applicant’s borane complex is drawn to an incomplete partial structure, since the bonding connectivity, attachment, linkage or complexation is not indicated for applicant’s claimed ligand, solvent or appendant groups, e.g. ammonia, C1-12 alkyl group. Partial structures of compounds are considered indefinite, since the structure of the entire claimed compound is unclear. In order for the examiner to perform a complete search, the structure and bonding of the claimed ligands or complexed groups of the borane inhibitor must be clear and definite.
Appropriate correction is required. 

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 18-20 and 32-33 are rejected under 35 U.S.C. 103(a) as being obvious over Dowd (US 3742059, pub date June 26, 1973, applicant’s IDS 3/11/20).
Applicant Claims


    PNG
    media_image2.png
    161
    634
    media_image2.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Dowd teaches color stabilized alkanolamine (e.g. triethanolamine) compositions, contain a borate (trihydroxyborane) derivative that have low color (e.g. 5 APHA units). The borate is dissolved in the alkanolamine with concentrations of the borate inhibitor from 0.002% to 0.02% (examples 1-12; Table I-III).
Dowd teaches:
“Undesirable color formation in alkanolamine (e.g., triethanolamine) is inhibited by incorporating an inhibiting amount of an alkali or alkaline earth metal borate (e.g., sodium pentaborate) or an alkanolamine ester of boric acid into the alkanolamine.” (abstract)
“Triethanolamine, for example, is used extensively in the cosmetic market and thus must be largely color-free to be commercially acceptable.” (column 1, lines 18-20)
“The subject borate inhibitors are admixed with the alkanolamines in any small but effective amount to inhibit the formation of color in the alkanolamines. Amounts of borates of up to about 4 percent by weight, based on the alkanolamine, are generally sufficient, but more may be used if desired in any particular instance. Amounts of borate inhibitor of from about 0.004 percent to about 0.02 percent are typically preferred.” (column 2, lines 10-17)

With regard to applicant’s limitation for “less than 1 wt% of water”, the examiner asserts this limitation is met.  Even if it is not, it would be obvious to have a low water percentage in order to optimize the purity of the product during routine optimization, especially since Dowd teaches removing water by-product (column 4, lines 24-25)
Ascertainment of the Difference 
Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Dowd is deficient in the sense that it does not teach applicant's borane complex percentage and applicant’s Platinum-Cobalt Color Value.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to optimize the amount of borane complex and the Platinum-Cobalt Color Value of the triethanolamine through routine and normal experimentation in order to provide a color-free triethanolamine, especially since Dowd teaches “triethanolamine, for example, is used extensively in the cosmetic market and thus must be largely color-free to be commercially acceptable”. Because Dowd teaches borate inhibitors are effective to inhibit formation of color in the alkanolamines, the examiner asserts that the concentrations of borate inhibitor and the color value of the triethanolamine are art recognized result-effective variables, especially since 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658